      Case 20-20876            Doc 11      Filed 12/10/20 Entered 12/10/20 10:16:34                     Desc Main
                                             Document     Page 1 of 1



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION


 In re: Shantianne Houston                                     )            Case No. 20-20876
                                                               )
                                                               )            Chapter 13
                                                               )
 SSN: XXX-XX- 3455                             Debtors         )            Honorable Janet S. Baer


                               ORDER TO EMPLOYER TO PAY THE TRUSTEE

 To: USPS
     11600 Irving Park Rd.
     Schiller Park, Il 60666

        Attn: Payroll Department

 WHEREAS, the above named debtor has submitted a plan to pay his/her debts out of his/her future earnings,
 and by his/her plan submits all of his/her future earnings to the supervision and control of this Court for the
 purpose of carrying out the Plan:

                                                                            USPS
 NOW IT IS THEREFORE ORDERED, that until further order of this Court,_____________________________________,
 employer of Shantianne Houston
             _______________________________,                                                          388.00
                                                    deduct from the earnings of the debtor the sum of $____________
 each month beginning on the next pay day following the receipt of this order and to pay the sum so deducted to ,
 Glenn Stearns, Trustee at least once a month at the following address:

                                        Glenn Stearns Chapter 13 Trustee
                                                   P.O. Box 2368
                                              Memphis, TN 38101-2368
 IT IS FURTHER ORDERED, that the employer shall stop or change the deduction upon written notice from the
 Trustee;

 IT IS FURTHER ORDERED, that the employer shall notify the Trustee if the employment of the debtor is
 terminated and the reason for such termination;

 IT IS FURTHER ORDERED, that all earnings of the debtor, except amounts required to be withheld by the
 provisions of Federal or State law or for insurance, pension or union dues, be paid to the debtor and that no
 deduction other than authorized or directed by this order be made by the employer.
                                                               FORTHECOURT



 Date           12/10/2020
 Entered:
                                                                Jeffrey Allsteadt, Clerk, United States Bankruptcy Court

DebtororAttorney Signature______________________
                             David H. Cutler                                                  12/09/2020
                                                                                         Date:_______________

        Iagreetoentryofthisorderwithoutfurthernoticeorhearing.

       Check this box if the debtor has agreed to the entry of this order without further notice or hearing through Section
       I of the Chapter 13 Plan.
